IIII        II      i     I     I II II       I II   T-T        "- "




       Order issued December ~ ] ,2012




                                                       In The




                                               No. 05-12-00692-CV


                                            BEAL BANK, Appellant
                                                           Vo




                               WARREN A. GILBERT, JR., ET AL., Appellee


                                                     ORDER

                 We GRANT appellant’s December 24, 2012 motion for an extension of time to f’de a reply

       brief. Appellant shall file its reply brief on or before January 18, 2013.